
	
		111th CONGRESS
		1st Session
		S. 160
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide the District of Columbia a
		  voting seat and the State of Utah an additional seat in the House of
		  Representatives.
	
	
		IDistrict of
			 Columbia House Voting Rights Act of 2009
			1.Short titleThis Act may be cited as the
			 District of Columbia House Voting
			 Rights Act of 2009.
			2.Treatment of District of Columbia as
			 Congressional district
				(a)Congressional district and no Senate
			 representation
					(1)In generalNotwithstanding any other provision of law,
			 the District of Columbia shall be considered a congressional district for
			 purposes of representation in the House of Representatives.
					(2)No representation provided in
			 SenateThe District of
			 Columbia shall not be considered a State for purposes of representation in the
			 United States Senate.
					(b)Conforming Amendments Relating to
			 Apportionment of Members of House of Representatives
					(1)Inclusion of single District of Columbia
			 member in reapportionment of members among StatesSection 22 of the Act entitled An
			 Act to provide for the fifteenth and subsequent decennial censuses and to
			 provide for apportionment of Representatives in Congress, approved June
			 28, 1929 (2 U.S.C. 2a), is amended by adding at the end the following new
			 subsection:
						
							(d)This section shall apply with respect to
				the District of Columbia in the same manner as this section applies to a State,
				except that the District of Columbia may not receive more than one Member under
				any reapportionment of
				Members.
							.
					(2)Clarification of determination of number of
			 Presidential electors on basis of 23rd AmendmentSection 3 of title 3, United States Code,
			 is amended by striking come into office; and inserting
			 come into office (subject to the twenty-third article of amendment to
			 the Constitution of the United States in the case of the District of
			 Columbia);.
					3.Increase in Membership of House of
			 Representatives
				(a)Permanent increase in number of
			 membersEffective with
			 respect to the 112th Congress, or the first Congress sworn in after the
			 implementation of this Act, and each succeeding Congress, the House of
			 Representatives shall be composed of 437 Members, including the Member
			 representing the District of Columbia pursuant to section 2(a).
				(b)Reapportionment of members resulting from
			 increase
					(1)In generalSection 22(a) of the Act entitled An
			 Act to provide for the fifteenth and subsequent decennial censuses and to
			 provide for apportionment of Representatives in Congress, approved June
			 28, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing
			 number of Representatives and inserting the number of
			 Representatives established with respect to the 112th Congress, or the first
			 Congress sworn in after implementation of the District of Columbia House Voting
			 Rights Act of 2009.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to the regular decennial census
			 conducted for 2010 and each subsequent regular decennial census.
					(c)Transmittal of Revised Apportionment
			 Information by President
					(1)Statement of apportionment by
			 PresidentNot later than 30
			 days after the date of the enactment of this Act, the President shall transmit
			 to Congress a revised version of the most recent statement of apportionment
			 submitted under section 22 of the Act entitled An Act to provide for the
			 fifteenth and subsequent decennial censuses and to provide for apportionment of
			 Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a), to
			 take into account this Act and the amendments made by this Act. The statement
			 shall reflect that the District of Columbia is entitled to one Representative
			 and shall identify the other State entitled to one representative under this
			 section. Pursuant to section 22 of the Act entitled An Act to provide
			 for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a), as amended by this Act, and the regular decennial census conducted
			 for 2000, the State entitled to the one additional representative is
			 Utah.
					(2)Report by clerkNot later than 15 calendar days after
			 receiving the revised version of the statement of apportionment under paragraph
			 (1), the Clerk of the House of Representatives shall submit a report to the
			 Speaker of the House of Representatives indicating that the District of
			 Columbia is entitled to one Representative and identifying the State which is
			 entitled to one additional Representative pursuant to this section. Pursuant to
			 section 22 of the Act entitled An Act to provide for the fifteenth and
			 subsequent decennial censuses and to provide for apportionment of
			 Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a), as
			 amended by this Act, and the regular decennial census conducted for 2000, the
			 State entitled to the one additional representative is Utah.
					(3)Additional statements and reports
						(A)In generalSubject to subparagraph (B) and following
			 the revised statement of apportionment and subsequent report under paragraphs
			 (1) and (2), the Statement of Apportionment by the President and subsequent
			 reports by the Clerk of the House of Representatives shall continue to be
			 issued at the intervals and pursuant to the methodology specified under section
			 22 of the Act entitled An Act to provide for the fifteenth and
			 subsequent decennial censuses and to provide for apportionment of
			 Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a), as
			 amended by this Act.
						(B)Failure to completeIn the event that the revised statement of
			 apportionment and subsequent report under paragraphs (1) and (2) can not be
			 completed prior to the issuance of the regular statement of apportionment and
			 subsequent report under section 22 of the Act entitled An Act to provide
			 for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a), as amended by this Act, the President and Clerk may disregard
			 paragraphs (1) and (2).
						4.Utah redistricting planThe general election for the additional
			 Representative to which the State of Utah is entitled for the 112th Congress,
			 pursuant to section 3(c), shall be elected pursuant to a redistricting plan
			 enacted by the State, such as the plan the State of Utah signed into law on
			 December 5, 2006, which—
				(1)revises the boundaries of congressional
			 districts in the State to take into account the additional Representative to
			 which the State is entitled under section 3; and
				(2)remains in effect until the taking effect
			 of the first reapportionment occurring after the regular decennial census
			 conducted for 2010.
				5.Effective
			 dateThe additional
			 Representative other than the Representative from the District of Columbia,
			 pursuant to section 3(c), and the Representative from the District of Columbia
			 shall be sworn in and seated as Members of the House of Representatives on the
			 same date as other Members of the 112th Congress or the first Congress sworn in
			 after implementation of this Act.
			6.Conforming amendments
				(a)Repeal of office of District of Columbia
			 delegate
					(1)Repeal of office
						(A)In generalSections 202 and 204 of the District of
			 Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C.
			 Official Code) are repealed, and the provisions of law amended or repealed by
			 such sections are restored or revived as if such sections had not been
			 enacted.
						(B)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date on which a Representative from
			 the District of Columbia takes office.
						(2)Conforming amendments to District of
			 Columbia Elections Code of 1955The District of Columbia Elections Code of
			 1955 is amended as follows:
						(A)In section 1 (sec. 1–1001.01, D.C. Official
			 Code), by striking the Delegate to the House of Representatives,
			 and inserting the Representative in Congress,.
						(B)In section 2 (sec. 1–1001.02, D.C. Official
			 Code)—
							(i)by striking paragraph (6); and
							(ii)in paragraph (13), by striking the
			 Delegate to Congress for the District of Columbia, and inserting
			 the Representative in Congress,.
							(C)In section 8 (sec. 1–1001.08, D.C. Official
			 Code)—
							(i)in the heading, by striking
			 Delegate and inserting Representative; and
							(ii)by striking Delegate, each
			 place it appears in subsections (h)(1)(A), (i)(1), and (j)(1) and inserting
			 Representative in Congress,.
							(D)In section 10 (sec. 1–1001.10, D.C.
			 Official Code)—
							(i)in subsection (a)(3)(A)—
								(I)by striking or section 206(a) of the
			 District of Columbia Delegate Act; and
								(II)by striking the office of Delegate
			 to the House of Representatives and inserting the office of
			 Representative in Congress;
								(ii)in subsection (d)(1), by striking
			 Delegate, each place it appears; and
							(iii)in subsection (d)(2)—
								(I)by striking (A) In the event
			 and all that follows through term of office, and inserting
			 In the event that a vacancy occurs in the office of Representative in
			 Congress before May 1 of the last year of the Representative's term of
			 office,; and
								(II)by striking subparagraph (B).
								(E)In section 11(a)(2) (sec. 1–1001.11(a)(2),
			 D.C. Official Code), by striking Delegate to the House of
			 Representatives, and inserting Representative in
			 Congress,.
						(F)In section 15(b) (sec. 1–1001.15(b), D.C.
			 Official Code), by striking Delegate, and inserting
			 Representative in Congress,.
						(G)In section 17(a) (sec. 1–1001.17(a), D.C.
			 Official Code), by striking the Delegate to Congress from the District
			 of Columbia and inserting the Representative in
			 Congress.
						(b)Repeal of Office of Statehood
			 Representative
					(1)In generalSection 4 of the District of Columbia
			 Statehood Constitutional Convention Initiative of 1979 (sec. 1–123, D.C.
			 Official Code) is amended as follows:
						(A)By striking offices of Senator and
			 Representative each place it appears in subsection (d) and inserting
			 office of Senator.
						(B)In subsection (d)(2)—
							(i)by striking a Representative
			 or;
							(ii)by striking the Representative
			 or; and
							(iii)by striking Representative shall be
			 elected for a 2-year term and each.
							(C)In subsection (d)(3)(A), by striking
			 and 1 United States Representative.
						(D)By striking Representative
			 or each place it appears in subsections (e), (f), (g), and (h).
						(E)By striking Representative's
			 or each place it appears in subsections (g) and (h).
						(2)Conforming amendments
						(A)Statehood commissionSection 6 of such Initiative (sec. 1–125,
			 D.C. Official Code) is amended—
							(i)in subsection (a)—
								(I)by striking 27 voting
			 members and inserting 26 voting members;
								(II)by adding and at the end of
			 paragraph (5); and
								(III)by striking paragraph (6) and redesignating
			 paragraph (7) as paragraph (6); and
								(ii)in subsection (a–1)(1), by striking
			 subparagraph (H).
							(B)Authorization of
			 appropriationsSection 8 of
			 such Initiative (sec. 1–127, D.C. Official Code) is amended by striking
			 and House.
						(C)Application of honoraria
			 limitationsSection 4 of D.C.
			 Law 8–135 (sec. 1–131, D.C. Official Code) is amended by striking or
			 Representative each place it appears.
						(D)Application of campaign finance
			 lawsSection 3 of the
			 Statehood Convention Procedural Amendments Act of 1982 (sec. 1–135, D.C.
			 Official Code) is amended by striking and United States
			 Representative.
						(E)District of Columbia elections code of
			 1955The District of Columbia
			 Elections Code of 1955 is amended—
							(i)in section 2(13) (sec. 1–1001.02(13), D.C.
			 Official Code), by striking United States Senator and
			 Representative, and inserting United States Senator,;
			 and
							(ii)in section 10(d) (sec. 1–1001.10(d)(3),
			 D.C. Official Code), by striking United States Representative
			 or.
							(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date on which a Representative from
			 the District of Columbia takes office.
					(c)Conforming amendments regarding
			 appointments to service academies
					(1)United States Military
			 AcademySection 4342 of title
			 10, United States Code, is amended—
						(A)in subsection (a), by striking paragraph
			 (5); and
						(B)in subsection (f), by striking the
			 District of Columbia,.
						(2)United States Naval AcademySuch title is amended—
						(A)in section 6954(a), by striking paragraph
			 (5); and
						(B)in section 6958(b), by striking the
			 District of Columbia,.
						(3)United States Air Force
			 AcademySection 9342 of title
			 10, United States Code, is amended—
						(A)in subsection (a), by striking paragraph
			 (5); and
						(B)in subsection (f), by striking the
			 District of Columbia,.
						(4)Effective
			 dateThis subsection and the
			 amendments made by this subsection shall take effect on the date on which a
			 Representative from the District of Columbia takes office.
					7.Nonseverability of provisions and
			 nonapplicability
				(a)NonseverabilityIf any provision of section 2(a)(1),
			 2(b)(1), or 3 or any amendment made by those sections is declared or held
			 invalid or unenforceable by a court of competent jurisdiction, the remaining
			 provisions of this Act or any amendment made by this Act shall be treated and
			 deemed invalid and shall have no force or effect of law.
				(b)NonapplicabilityNothing in the Act shall be construed to
			 affect the first reapportionment occurring after the regular decennial census
			 conducted for 2010 if this Act has not taken effect.
				8.Judicial
			 review
				(a)Special rules
			 for actions brought on constitutional groundsIf any action is
			 brought to challenge the constitutionality of any provision of this Act or any
			 amendment made by this Act, the following rules shall apply:
					(1)The action shall
			 be filed in the United States District Court for the District of Columbia and
			 shall be heard by a 3-judge court convened pursuant to section 2284 of title
			 28, United States Code.
					(2)A copy of the
			 complaint shall be delivered promptly to the Clerk of the House of
			 Representatives and the Secretary of the Senate.
					(3)A final decision
			 in the action shall be reviewable only by appeal directly to the Supreme Court
			 of the United States. Such appeal shall be taken by the filing of a notice of
			 appeal within 10 days, and the filing of a jurisdictional statement within 30
			 days, of the entry of the final decision.
					(4)It shall be the
			 duty of the United States District Court for the District of Columbia and the
			 Supreme Court of the United States to advance on the docket and to expedite to
			 the greatest possible extent the disposition of the action and appeal.
					(b)Intervention by
			 members of Congress
					(1)In
			 generalIn any action in which the constitutionality of any
			 provision of this Act or any amendment made by this Act is challenged
			 (including an action described in subsection (a)), any member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the Congress)
			 or the Senate shall have the right to intervene or file legal pleadings or
			 briefs either in support of or opposition to the position of a party to the
			 case regarding the constitutionality of the provision or amendment.
					(2)Court
			 efficiencyTo avoid duplication of efforts and reduce the burdens
			 placed on the parties to the action, the court in any action described in
			 paragraph (1) may make such orders as it considers necessary, including orders
			 to require intervenors taking similar positions to file joint papers or to be
			 represented by a single attorney at oral argument.
					(c)Challenge by
			 members of congressAny Member of Congress may bring an action,
			 subject to the special rules described in subsection (a), to challenge the
			 constitutionality of any provision of this Act or any amendment made by this
			 Act.
				9.FCC
			 authorities
				(a)Clarification
			 of general powersTitle III
			 of the Communications Act of 1934 is amended by inserting after section 303 (47
			 U.S.C. 303) the following new section:
					
						303B.Clarification
				of general powers
							(a)Certain
				affirmative actions requiredThe Commission shall take actions to
				encourage and promote diversity in communication media ownership and to ensure
				that broadcast station licenses are used in the public interest.
							(b)ConstructionNothing
				in section 303A shall be construed to limit the authority of the Commission
				regarding matters unrelated to a requirement that broadcasters present or
				ascertain opposing viewpoints on issues of public
				importance.
							.
				(b)SeverabilityNotwithstanding section 7(a), if any
			 provision of section 2(a)(1), 2(b)(1), or 3 or any amendment made by those
			 sections is declared or held invalid or unenforceable by a court of competent
			 jurisdiction, the amendment made by subsection (a) and the application of such
			 amendment to any other person or circumstance shall not be affected by such
			 holding.
				10.Fairness
			 doctrine prohibited
				(a)Limitation on
			 general powers: fairness doctrineTitle III of the Communications Act of 1934
			 is amended by inserting after section 303 (47 U.S.C. 303) the following new
			 section:
					
						303A.Limitation on
				general powers: fairness doctrineNotwithstanding section 303 or any other
				provision of this Act or any other Act authorizing the Commission to prescribe
				rules, regulations, policies, doctrines, standards, guidelines, or other
				requirements, the Commission shall not have the authority to prescribe any
				rule, regulation, policy, doctrine, standard, guideline, or other requirement
				that has the purpose or effect of reinstating or repromulgating (in whole or in
				part)—
							(1)the requirement that broadcasters present
				or ascertain opposing viewpoints on issues of public importance, commonly
				referred to as the Fairness Doctrine, as repealed in In re
				Complaint of Syracuse Peace Council against Television Station WTVH, Syracuse
				New York, 2 FCC Rcd. 5043 (1987); or
							(2)any similar requirement that broadcasters
				meet programming quotas or guidelines for issues of public
				importance.
							.
				(b)SeverabilityNotwithstanding section 7(a), if any
			 provision of section 2(a)(1), 2(b)(1), or 3 or any amendment made by those
			 sections is declared or held invalid or unenforceable by a court of competent
			 jurisdiction, the amendment made by subsection (a) and the application of such
			 amendment to any other person or circumstance shall not be affected by such
			 holding.
				IISecond Amendment
			 Enforcement Act
			201.Short
			 titleThis title may be cited
			 as the Second Amendment Enforcement
			 Act.
			202.Congressional
			 findingsCongress finds the
			 following:
				(1)The Second
			 Amendment to the United States Constitution provides that the right of the
			 people to keep and bear arms shall not be infringed.
				(2)As the Congress
			 and the Supreme Court of the United States have recognized, the Second
			 Amendment to the United States Constitution protects the rights of individuals,
			 including those who are not members of a militia or engaged in military service
			 or training, to keep and bear arms.
				(3)The law-abiding
			 citizens of the District of Columbia are deprived by local laws of handguns,
			 rifles, and shotguns that are commonly kept by law-abiding persons throughout
			 the United States for sporting use and for lawful defense of their persons,
			 homes, businesses, and families.
				(4)The District of
			 Columbia has the highest per capita murder rate in the Nation, which may be
			 attributed in part to local laws prohibiting possession of firearms by
			 law-abiding persons who would otherwise be able to defend themselves and their
			 loved ones in their own homes and businesses.
				(5)The Federal
			 Gun Control Act of 1968, as amended
			 by the Firearms Owners’ Protection Act of 1986, and the Brady Handgun Violence
			 Prevention Act of 1993, provide comprehensive Federal regulations applicable in
			 the District of Columbia as elsewhere. In addition, existing District of
			 Columbia criminal laws punish possession and illegal use of firearms by violent
			 criminals and felons. Consequently, there is no need for local laws which only
			 affect and disarm law-abiding citizens.
				(6)Officials of the District of Columbia have
			 indicated their intention to continue to unduly restrict lawful firearm
			 possession and use by citizens of the District.
				(7)Legislation is
			 required to correct the District of Columbia’s law in order to restore the
			 fundamental rights of its citizens under the Second Amendment to the United
			 States Constitution and thereby enhance public safety.
				203.Reform D.C.
			 council’s authority to restrict firearmsSection 4 of the Act entitled An Act
			 to prohibit the killing of wild birds and wild animals in the District of
			 Columbia, approved June 30, 1906 (34 Stat. 809; sec. 1–303.43, D.C.
			 Official Code) is amended by adding at the end the following: Nothing in
			 this section or any other provision of law shall authorize, or shall be
			 construed to permit, the Council, the Mayor, or any governmental or regulatory
			 authority of the District of Columbia to prohibit, constructively prohibit, or
			 unduly burden the ability of persons not prohibited from possessing firearms
			 under Federal law from acquiring, possessing in their homes or businesses, or
			 using for sporting, self-protection or other lawful purposes, any firearm
			 neither prohibited by Federal law nor subject to the
			 National Firearms Act. The District of
			 Columbia shall not have authority to enact laws or regulations that discourage
			 or eliminate the private ownership or use of firearms. Nothing in the previous
			 two sentences shall be construed to prohibit the District of Columbia from
			 regulating or prohibiting the carrying of firearms by a person, either
			 concealed or openly, other than at the person's dwelling place, place of
			 business, or on other land possessed by the person..
			204.Repeal D.C.
			 semiautomatic ban
				(a)In
			 GeneralSection 101(10) of
			 the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(10), D.C. Official
			 Code) is amended to read as follows:
					
						(10)Machine
				gun means any firearm which shoots, is designed to shoot, or may be
				readily restored to shoot automatically, more than 1 shot without manual
				reloading by a single function of the trigger, and includes the frame or
				receiver of any such weapon, any part designed and intended solely and
				exclusively, or combination of parts designed and intended, for use in
				converting a weapon into a machine gun, and any combination of parts from which
				a machine gun can be assembled if such parts are in the possession or under the
				control of a
				person.
						.
				(b)Conforming
			 Amendment to Provisions Setting Forth Criminal PenaltiesSection 1(c) of the Act of July 8, 1932 (47
			 Stat. 651; sec. 22–4501(c), D.C. Official Code) is amended to read as
			 follows:
					
						(c)Machine
				gun, as used in this Act, has the meaning given such term in section
				101(10) of the Firearms Control Regulations Act of
				1975.
						.
				205.Repeal
			 registration requirement
				(a)Repeal of
			 requirement
					(1)In
			 generalSection 201(a) of the Firearms Control Regulations Act of
			 1975 (sec. 7–2502.01(a), D.C. Official Code) is amended by striking any
			 firearm, unless and all that follows through paragraph (3) and
			 inserting the following: any firearm described in subsection
			 (c)..
					(2)Description of
			 firearms remaining illegalSection 201 of such Act (sec.
			 7–2502.01, D.C. Official Code) is amended by adding at the end the following
			 new subsection:
						
							(c)A firearm
				described in this subsection is any of the following:
								(1)A sawed-off
				shotgun.
								(2)A machine
				gun.
								(3)A short-barreled
				rifle.
								.
					(3)Conforming
			 amendmentThe heading of section 201 of such Act (sec. 7–2502.01,
			 D.C. Official Code) is amended by striking Registration
			 requirements and inserting Firearm Possession.
					(b)Conforming
			 Amendments to Firearms Control Regulations ActThe Firearms
			 Control Regulations Act of 1975 is amended as follows:
					(1)Sections 202 through 211 (secs. 7–2502.02
			 through 7–2502.11, D.C. Official Code) are repealed.
					(2)Section 101 (sec.
			 7–2501.01, D.C. Official Code) is amended by striking paragraph (13).
					(3)Section 401 (sec.
			 7–2504.01, D.C. Official Code) is amended—
						(A)in subsection (a),
			 by striking the District; and all that follows and inserting the
			 following: the District, except that a person may engage in hand
			 loading, reloading, or custom loading of ammunition for firearms lawfully
			 possessed under this Act.; and
						(B)in subsection (b),
			 by striking which are unregisterable under section 202 and
			 inserting which are prohibited under section 201.
						(4)Section 402 (sec.
			 7–2504.02, D.C. Official Code) is amended—
						(A)in subsection (a),
			 by striking Any person eligible to register a firearm and all
			 that follows through such business, and inserting the following:
			 Any person not otherwise prohibited from possessing or receiving a
			 firearm under Federal or District law, or from being licensed under section 923
			 of title 18, United States Code,; and
						(B)in subsection (b),
			 by amending paragraph (1) to read as follows:
							
								(1)The applicant’s
				name;
								.
						(5)Section 403(b)
			 (sec. 7–2504.03(b), D.C. Official Code) is amended by striking
			 registration certificate and inserting dealer’s
			 license.
					(6)Section 404(a)(3)
			 (sec. 7–2504.04(a)(3)), D.C. Official Code) is amended—
						(A)in subparagraph
			 (B)(i), by striking registration certificate number (if any) of the
			 firearm,;
						(B)in subparagraph
			 (B)(iv), by striking holding the registration certificate and
			 inserting from whom it was received for repair;
						(C)in subparagraph
			 (C)(i), by striking and registration certificate number (if any) of the
			 firearm;
						(D)in subparagraph
			 (C)(ii), by striking registration certificate number or;
			 and
						(E)by striking
			 subparagraphs (D) and (E).
						(7)Section 406(c)
			 (sec. 7–2504.06(c), D.C. Official Code) is amended to read as follows:
						
							(c)Within 45 days of a
				decision becoming effective which is unfavorable to a licensee or to an
				applicant for a dealer’s license, the licensee or application shall—
								(1)lawfully remove
				from the District all destructive devices in his inventory, or peaceably
				surrender to the Chief all destructive devices in his inventory in the manner
				provided in section 705; and
								(2)lawfully dispose,
				to himself or to another, any firearms and ammunition in his
				inventory.
								.
					(8)Section 407(b)
			 (sec. 7–2504.07(b), D.C. Official Code) is amended by striking would not
			 be eligible and all that follows and inserting is prohibited
			 from possessing or receiving a firearm under Federal or District
			 law..
					(9)Section 502 (sec.
			 7–2505.02, D.C. Official Code) is amended—
						(A)by amending
			 subsection (a) to read as follows:
							
								(a)Any person or
				organization not prohibited from possessing or receiving a firearm under
				Federal or District law may sell or otherwise transfer ammunition or any
				firearm, except those which are prohibited under section 201, to a licensed
				dealer.
								;
				
						(B)by amending
			 subsection (c) to read as follows:
							
								(c)Any licensed
				dealer may sell or otherwise transfer a firearm to any person or organization
				not otherwise prohibited from possessing or receiving such firearm under
				Federal or District
				law.
								;
						(C)in subsection (d),
			 by striking paragraphs (2) and (3); and
						(D)by striking
			 subsection (e).
						(10)Section 704 (sec.
			 7–2507.04, D.C. Official Code) is amended—
						(A)in subsection (a),
			 by striking any registration certificate or and inserting
			 a; and
						(B)in subsection (b),
			 by striking registration certificate,.
						(c)Other Conforming
			 AmendmentsSection 2(4) of the Illegal Firearm Sale and
			 Distribution Strict Liability Act of 1992 (sec. 7–2531.01(4), D.C. Official
			 Code) is amended—
					(1)in subparagraph
			 (A), by striking or ignoring proof of the purchaser’s residence in the
			 District of Columbia; and
					(2)in subparagraph
			 (B), by striking registration and.
					206.Repeal handgun
			 ammunition banSection 601(3)
			 of the Firearms Control Regulations Act of 1975 (sec. 7–2506.01(3), D.C.
			 Official Code) is amended by striking is the holder of the valid
			 registration certificate for and inserting owns.
			207.Restore right of
			 self defense in the homeSection 702 of the Firearms Control
			 Regulations Act of 1975 (sec. 7–2507.02, D.C. Official Code) is
			 repealed.
			208.Remove criminal
			 penalties for possession of unregistered firearms
				(a)In
			 generalSection 706 of the Firearms Control Regulations Act of
			 1975 (sec. 7–2507.06, D.C. Official Code) is amended—
					(1)by
			 striking that: and all that follows through (1) A
			 and inserting that a; and
					(2)by striking
			 paragraph (2).
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to violations occurring after the 60-day period which begins on the
			 date of the enactment of this Act.
				209.Remove criminal
			 penalties for carrying a firearm in one’s dwelling or other premises
				(a)In
			 GeneralSection 4(a) of the
			 Act of July 8, 1932 (47 Stat. 651; sec. 22–4504(a), D.C. Official Code) is
			 amended—
					(1)in the matter
			 before paragraph (1), by striking a pistol, and inserting the
			 following: except in his dwelling house or place of business or on other
			 land possessed by that person, whether loaded or unloaded, a firearm,;
			 and
					(2)by striking
			 except that: and all that follows through (2) If the
			 violation and inserting except that if the
			 violation.
					(b)Conforming
			 AmendmentSection 5 of such Act (47 Stat. 651; sec. 22–4505, D.C.
			 Official Code) is amended—
					(1)by striking
			 pistol each place it appears and inserting
			 firearm; and
					(2)by striking
			 pistols each place it appears and inserting
			 firearms.
					210.Authorizing
			 Purchases of Firearms by District ResidentsSection 922 of title 18, United States Code,
			 is amended in paragraph (b)(3) by inserting after “other than a State in which
			 the licensee’s place of business is located” the following: , or to the
			 sale or delivery of a handgun to a resident of the District of Columbia by a
			 licensee whose place of business is located in Maryland or
			 Virginia,.
			211.Repeals of
			 District of Columbia ActsThe
			 Firearms Registration Amendment Act of 2008 and the Firearms Registration
			 Emergency Amendment Act of 2008, as passed by the District of Columbia, are
			 repealed.
			212.SeverabilityNotwithstanding any other provision of this
			 Act, if any provision of this Act, or any amendment made by this Act, or the
			 application of such provision or amendment to any person or circumstance is
			 held to be unconstitutional, this title and amendments made by this title, and
			 the application of such provision or amendment to other persons or
			 circumstances shall not be affected thereby.
			
	
		
			Passed the Senate
			 February 26, 2009.
			
			Secretary
		
	
	
	
